Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
This action is in reply to the responsive to communication(s) filed on 10/26/2020.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
3.        The Information Disclosure Statement (IDS) filed on 01/20/2021 has been considered. Initialed copies of the Form 1449 are enclosed herewith.

Claim Objections
4.       Claim 12 is objected to because of the following informalities: Claim 12 (Line 4) does not have the word “a” before the word “computer-readable storage media.” Appropriate correction is required.


Claim Rejections - 35 USC § 101
8.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).



10. 	Analysis: 
	Step 1: Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 1-11 are directed to a computer implemented method (i.e., process), claims 12-19 are directed to a system (i.e., machine), and claim 20 is directed to a computer-readable media (i.e., machine). 
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “electronically providing an offer to of an authorized bidder to whom a seller owes a specific debt obligation, the specific debt obligation being associated with an available inventory of debt obligations, wherein the offer is associated with a stated amount for the specific debt obligation owed by the seller to the authorized bidder; electronically receiving, a request, the request associated with a bid, wherein the request is converted to a second communications protocol and a representation of the bid; corresponding to the specific debt obligation owed by the seller to the authorized bidder making the bid; and comprising electronic data specifying a bid amount in terms of a discount for the specific debt obligation as a portion of the stated amount for the specific debt obligation; processing the electronic data in the bid and determining an eligibility for acceptance of the bid based at least in part on the bid amount for the specific debt obligation; and electronically indicating, the eligibility for acceptance of the bid.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities; business relations), namely discounting trade debt through the use of a forward auction. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “an authorized bidder computer”, “a communication network”, “a processor”, “a storage medium”, and “a seller computer”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 12:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 12 recites the at least following limitations of “electronically providing an offer to of an authorized bidder to whom a seller owes a specific debt obligation, the specific debt obligation being associated with an available inventory of debt obligations, wherein the offer is associated with a stated amount for the specific debt obligation owed by the seller to the authorized bidder; electronically receiving, a request, the request associated with a bid, wherein the request is converted to a second communications protocol and a representation of the bid; corresponding to the specific debt obligation owed by the seller to the authorized bidder making the bid; and comprising electronic data specifying a bid amount in terms of a discount for the specific debt obligation as a portion of the stated amount for the specific debt obligation; processing the electronic data in the bid and determining an eligibility for acceptance of the bid based at least in part on the bid amount for the specific debt obligation; and electronically indicating, the eligibility for acceptance of the bid.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities; business relations), namely discounting trade debt through the use of a forward auction. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 12 further to the abstract idea includes additional elements of “one or more processors”, “a computer-readable storage media”, “an authorized bidder computer”, “a communication network”, and “a seller computer”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 20:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 20 recites the at least following limitations of “electronically providing an offer to of an authorized bidder to whom a seller owes a specific debt obligation, the specific debt obligation being associated with an available inventory of debt obligations, wherein the offer is associated with a stated amount for the specific debt obligation owed by the seller to the authorized bidder; electronically receiving, a request, the request associated with a bid, wherein the request is converted to a second communications protocol and a representation of the bid; corresponding to the specific debt obligation owed by the seller to the authorized bidder making the bid; and comprising electronic data specifying a bid amount in terms of a discount for the specific debt obligation as a portion of the stated amount for the specific debt obligation; processing the electronic data in the bid and determining an eligibility for acceptance of the bid based at least in part on the bid amount for the specific debt obligation; and electronically indicating, the eligibility for acceptance of the bid.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities; business relations), namely discounting trade debt through the use of a forward auction. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 12 further to the abstract idea includes additional elements of “a computer-readable storage media”, “one or more processors”, “an authorized bidder computer”, “a communication network”, and “a seller computer”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding dependent claims 2 and 13: Dependent claims 2 and 13 add additional limitations of “further comprising receiving, at the processor, a hurdle rate and wherein determining the eligibility for acceptance includes comparing, using the processor, the bid amount associated with each bid to a rate based at least in part on the hurdle rate.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 12. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer (i.e., the processor). Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 3 and 14: Dependent claims 3 and 14 add additional limitations of “further comprising: determining, using the processor, a margin by which the bid is eligible; and indicating, via the network interface, a representation based at least in part.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 12. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer (i.e., the processor). Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 4 and 15: Dependent claims 4 and 15 add additional limitations of “wherein determining, using the processor, the eligibility for acceptance includes determining a market discount based at least in part on a statistical summary of bid amounts associated with a plurality of bids.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 12. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer (i.e., the processor). Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 5 and 16: Dependent claims 5 and 16 add additional limitations of “wherein the bid is determined to be eligible for acceptance based on the discount being greater than the market discount.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 12. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 6 and 17: Dependent claims 6 and 17 add additional limitations of “further comprising receiving, at the processor, an auction goal for a total amount of payment auctioned and wherein determining the eligibility for acceptance includes determining, using the processor, an eligibility for acceptance of a plurality of bids based at least in part on the auction goal.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 12. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer (i.e., the processor). Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 7 and 18: Dependent claims 7 and 18 add additional limitations of “further comprising: receiving a hurdle rate; and allocating, using the processor, a portion of the auction goal to any bid of the plurality of bids with a bid amount greater than a rate based at least in part on the hurdle rate.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 12. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer (i.e., the processor). Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 8 and 19: Dependent claims 8 and 19 add additional limitations of “further comprising repeating, until a terminating condition occurs, the acts of: receiving, via the network interface, a plurality of bids, allocating, using the processor, a portion of the auction goal to any bid of the plurality of bids with a bid amount associated with a greater rate than the hurdle rate, determining, using the processor, an eligibility for acceptance of multiple bids, and indicating, via the network interface, the eligibility for acceptance of the multiple bids.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 12. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer (i.e., the processor). Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claim 9: Dependent claim 9 adds additional limitations of “wherein repeating until a terminating condition occurs, includes repeating until either the allocated portions substantially equal the auction goal or a threshold time is exceeded.” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 10: Dependent claim 10 adds additional limitations of “further comprising: determining, using the processor, after the terminating condition occurs, an eligibility for acceptance of the multiple bids based at least in part on the bid amount of each bid; and indicating, via the network interface, the eligibility for acceptance of each bid..” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer (i.e., the processor). Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 11: Dependent claim 11 adds additional limitations of “further comprising: determining an eligibility of acceptance of multiple bids having different discount rates.” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
11.    	Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
           The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
           The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).  Appropriate correction is required.

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13. 	Claims 1-20 of the instant application are rejected on the ground of nonstatutory anticipated-type double patenting as being unpatentable over claims 1-55 of Patent No. 10,817,932. Although claims 1-20 of the instant application and claims 1-55 of Patent No. 10,817,932 are not identical, they are not patentably distinct from each other because claims 1-20 of instant application are anticipated by claims 1-55 of Patent No. 10,817,932.
	Claims 1-20 of the instant application and claims 1-55 of Patent No. 10,817,932 recite a computer-implemented method, a system, and one or more computer-readable media for providing an offer to a computer of an authorized bidder to whom a seller owes a specific debt obligation, receiving a request in a first communications protocol from the computer of the authorized bidder, corresponding to the specific debt obligation owed by the seller to the authorized bidder making bid, processing the electronic data in the bid and determining an eligibility for acceptance of the bid based at least in part on the bid amount for the specific debt, and indicating to a seller computer or the authorized bidder computer, the eligibility for acceptance of the bid. 
However, independent claim 1 of Patent No. 10,817,932 is a narrower version of independent claim 1 of the instant application with additional claim limitations of “a plurality of requests in a first communications protocol from a plurality of authorized bidder computers, an eligibility for acceptance of multiple bids of the plurality of bids based at least in part on the bid amount for the specific debt obligation associated with each bid of the plurality of bids, wherein determining an eligibility for acceptance includes accepting multiple bids at different discount rates.” Therefore, independent claim 1 of Patent No. 10,817,932 is in essence a “species” of the generic invention of the instant application independent claim 1. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Allowable Subject Matter over Prior Arts
14.	Claims 1-20 are allowed over the prior arts cited because the best prior arts of record, Tulloch et al. (U.S. Pub. No. 2008/0162285), hereinafter, “Tulloch”, Podsiadlo (U.S. Patent No. 7,136,833), hereinafter, “Podsiadlo”, Orgad (U.S. Pub. No. 2008/0195525), hereinafter, “Orgad”, and Bizri (U.S. Pub. No. 2009/0043678), hereinafter, “Bizri”, alone or in combination, neither discloses nor fairly suggests the at least instant application claim limitations of " electronically receiving, via the network interface over the communications network, a request in a first communications protocol from the computer of the authorized bidder, the request associated with a bid, wherein the request is converted to a second communications protocol and a representation of the bid is stored in an auction database, the bid: corresponding to the specific debt obligation owed by the seller to the authorized bidder making the bid; and comprising electronic data specifying a bid amount in terms of a discount for the specific debt obligation as a portion of the stated amount for the specific debt obligation.” 2DOCKET No. 2012.07.038.MC0 (SAMS12-00554) APPLICATION NO. 13/758,303 PATENT

Conclusion
15.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
16.      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
17.      Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIZ P NGUYEN/
Examiner, Art Unit 3696
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691